                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AIPERI MAIRYKEEVA, et al.,                        :
          Plaintiff,                              :
                                                  :
       v.                                         :      CIVIL ACTION NO. 18-4598
                                                  :
WILLIAM BARR, et al.,                             :
         Defendants.                              :

                                          ORDER

       AND NOW, this 7th day of May 2019, upon review Plaintiffs’ Motion for Summary

Judgment [Doc. No. 5], the response thereto, and Defendants’ Motion for Summary Judgment

[Doc. No. 6], to which no response was filed, it is hereby ORDERED as follows:

       1. Plaintiffs’ Motion is DENIED;

       2. Defendants’ Motion is GRANTED;

       3. Plaintiffs’ claims are DISMISSED WITH PREJUDICE; and

       4. The Clerk is directed to CLOSE this case.

       It is so ORDERED.

                                          BY THE COURT:

                                           /s/ Cynthia M. Rufe

                                          CYNTHIA M. RUFE, J.
